UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File number: 811-4321 JPMorgan Value Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Jeffrey L. Steele President JPMorgan Value Opportunities Fund, Inc. 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Copies to: Julian E. Markham, Esq. Thompson, O'Donnell 1212 New York Avenue, Suite 1000, NW Washington, DC 20005 (Counsel for the registrant) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: June 30, 2013 Date of reporting period: September 30, 2012 ITEM 1.Schedule of Investments. SHARES SECURITY DESCRIPTION VALUE($) Common Stocks — 99.5% Consumer Discretionary — 12.5% Auto Components — 2.2% Lear Corp. 99 TRW Automotive Holdings Corp.(a) Automobiles — 0.2% 46 General Motors Co.(a) Internet & Catalog Retail — 0.1% 10 Expedia, Inc. Media — 7.7% CBS Corp. (Non-Voting), Class B Comcast Corp., Class A DISH Network Corp., Class A 70 Time Warner Cable, Inc. 47 Time Warner, Inc. 13 Walt Disney Co. (The) Multiline Retail — 0.8% Macy's, Inc. Specialty Retail — 1.5% 5 AutoZone, Inc.(a) Home Depot, Inc. (The) Total Consumer Discretionary Consumer Staples — 3.1% Food & Staples Retailing — 0.5% 33 CVS Caremark Corp. 29 Walgreen Co. Food Products — 2.0% 90 Archer-Daniels-Midland Co. 18 Campbell Soup Co. ConAgra Foods, Inc. 83 Kraft Foods, Inc., Class A Household Products — 0.6% 25 Energizer Holdings, Inc. 7 Kimberly-Clark Corp. 10 Procter & Gamble Co. (The) Total Consumer Staples Energy — 17.5% Energy Equipment & Services — 1.0% 7 Ensco plc, (United Kingdom), Class A Halliburton Co. Oil, Gas & Consumable Fuels — 16.5% Apache Corp. Chevron Corp. 40 ConocoPhillips Denbury Resources, Inc. (a) 13 EOG Resources, Inc. Exxon Mobil Corp. 56 Kinder Morgan, Inc. 27 Marathon Oil Corp. 20 Marathon Petroleum Corp. Occidental Petroleum Corp. 22 Peabody Energy Corp. 45 Phillips 66 11 Southwestern Energy Co.(a) Valero Energy Corp. Total Energy Financials — 27.0% Capital Markets — 5.4% 51 Goldman Sachs Group, Inc. (The) Invesco Ltd. State Street Corp. Commercial Banks — 7.3% Capital Bank Financial Corp., Class A (a) (f) (i) 16 Comerica, Inc. Huntington Bancshares, Inc. SunTrust Banks, Inc. Wells Fargo & Co. Consumer Finance — 0.5% 19 American Express Co. 28 Capital One Financial Corp. Diversified Financial Services — 5.3% Bank of America Corp. Citigroup, Inc. Insurance — 7.6% 83 ACE Ltd., (Switzerland) Everest Re Group Ltd., (Bermuda) MetLife, Inc. Prudential Financial, Inc. 12 XL Group plc, (Ireland) Real Estate Investment Trusts (REITs) — 0.9% 76 CBL & Associates Properties, Inc. 13 Macerich Co. (The) 52 Post Properties, Inc. Total Financials Health Care — 15.6% Biotechnology — 0.9% 64 Celgene Corp.(a) Health Care Equipment & Supplies — 0.9% 81 Covidien plc, (Ireland) Health Care Providers & Services — 6.1% 40 Cigna Corp. 92 Humana, Inc. 50 McKesson Corp. UnitedHealth Group, Inc. Pharmaceuticals — 7.7% Merck & Co., Inc. Mylan, Inc.(a) Pfizer, Inc. Valeant Pharmaceuticals International, Inc., (Canada) (a) Total Health Care Industrials — 9.5% Aerospace & Defense — 2.2% Honeywell International, Inc. 60 United Technologies Corp. Commercial Services & Supplies — 1.9% Tyco International Ltd., (Switzerland) Construction & Engineering — 1.2% Fluor Corp. Machinery — 2.4% 17 Deere & Co. 9 Illinois Tool Works, Inc. PACCAR, Inc. 13 Parker Hannifin Corp. Professional Services — 0.6% 73 Equifax, Inc. Road & Rail —1.2% 77 CSX Corp. 33 Norfolk Southern Corp. 25 Union Pacific Corp. Total Industrials Information Technology — 10.0% Communications Equipment — 1.8% Cisco Systems, Inc. Computers & Peripherals — 1.7% 7 Apple, Inc. Hewlett-Packard Co. Internet Software & Services — 1.2% 9 Google, Inc., Class A (a) Semiconductors & Semiconductor Equipment — 1.5% 91 Broadcom Corp., Class A (a) 64 KLA-Tencor Corp. 59 Lam Research Corp. (a) Software — 3.8% 13 Citrix Systems, Inc. (a) Microsoft Corp. Oracle Corp. Total Information Technology Materials — 1.1% Chemicals — 0.5% 46 E.I. du Pont de Nemours & Co. Metals & Mining — 0.6% Alcoa, Inc. 54 Freeport-McMoRan Copper & Gold, Inc. Total Materials Telecommunication Services — 0.2% Diversified Telecommunication Services — 0.2% 29 Verizon Communications, Inc. Utilities — 3.0% Electric Utilities — 2.4% 83 NextEra Energy, Inc. NV Energy, Inc. 73 OGE Energy Corp. Multi-Utilities — 0.6% 79 PG&E Corp. Total Utilities Total Common Stocks (Cost $451,497) Short-Term Investment — 0.5% Investment Company — 0.5% JPMorgan Prime Money Market Fund, Institutional Class Shares, 0.100%(b)(l) (Cost $2,757) Total Investments — 100.0% (Cost $454,254) Other Assets in Excess of Liabilities — 0.0% (g) 9 NET ASSETS — 100.0% $ Percentages indicated are based on net assets. NOTES TO SCHEDULE OF PORTFOLIO INVESTMENTS: (a) Non-income producing security. (b) Investment in affiliate. Money market fund registered under the Investment Company Act of 1940, as amended, and advised by J.P. Morgan Investment Management Inc. (f) Security is fair valued in accordance with procedures established by and under the supervision and responsibility of the Board of Directors. The Fund owns fair valued securities with a value of approximately $2,970,000 which amounts to 0.6% of total investments. (g) Amount rounds to less than 0.1% (i) Security has been deemed illiquid pursuant to procedures approved by the Board of Directors and may be difficult to sell. (l) The rate shown is the current yield as of September 30, 2012. As of September 30, 2012, the gross unrealized appreciation (depreciation) of investments based on the aggregate cost of investments for federal income tax purposes was as follows: Aggregate gross unrealized appreciation $86,644 Aggregate gross unrealized depreciation (4,113) Net unrealized appreciation/depreciation Federal income tax cost of investments Security Valuations — Equity securities listed on a North American, Central American, South American or Caribbean securities exchange shall generally be valued at the last sale price on the exchange on which the security is principally traded that is reported before the time when the net assets of the Fund are valued. The value of securities listed on the NASDAQ Stock Market LLC shall generally be the NASDAQ Official Closing Price. Fixed income securities (other than certain short-term investments maturing in less than 61 days) are valued each day based on prices received from independent or affiliated pricing services approved by the Board of Directors or third party broker-dealers. The broker-dealers or pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the broker-dealers or pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the broker-dealers or pricing services also utilize proprietary valuation models which may consider market transactions in comparable securities and the various relationships between securities in determining value and/or market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon-rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair values. Generally, short-term investments of sufficient credit quality maturing in less than 61 days are valued at amortized cost, which approximates market value. Certain investments of the Fund may, depending upon market conditions, trade in relatively thin markets and/or in markets that experience significant volatility. As a result of these conditions, the prices used by the Fund to value securities may differ from the value that would be realized if these securities were sold, and the differences could be material. Futures and options are generally valued on the basis of available market quotations. Swaps and other derivatives are valued daily, primarily using independent or affiliated pricing services approved by the Board of Directors. If valuations are not available from such services or values received are deemed not representative of market value, values will be obtained from a third party broker-dealer or counterparty. Investments in other open-end investment companies are valued at such investment company’s net asset value per share as of the report date. Securities or other assets for which market quotations are not readily available or for which market quotations do not represent the fair value of the security or asset at the time of pricing (including certain illiquid securities) are fair valued in accordance with procedures established by and under the supervision and responsibility of the Board of Directors. The Fund’s Board and its Audit Committee assist with the oversight of the valuation of the Fund’s securities. JPMorgan Funds Management, inc. (“JPMFM”), an indirect, wholly-owned subsidiary of JPMorgan Chase & Co. (“JPMorgan”), has established a Valuation Committee (“VC”) that is comprised of senior representatives from JPMFM, J.P. Morgan investment Management inc. (“JPMIM” or the “Adviser”) , a wholly-owned subsidiary of JPMorgan Asset Management Holdings inc. (“JPMAM”), which is a wholly-owned subsidiary of JPMorgan, JPMAM’s Legal and Compliance, JPMAM’s Risk Management and the Fund’s Chief Compliance Office. The VC’s responsibilities include making determinations regarding level 3 fair value measurements (“Fair Values”) and/or providing recommendations for approval to the Board of Directors, in accordance with the Fund’s valuation policies. The VC or Board of Directors, as applicable, primarily employs a market based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The VC or Board of Directors may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Valuations may be based upon current market prices of securities that are comparable in coupon, rating, maturity and industry. Trading in securities on most foreign exchanges and over-the-counter markets is normally completed before the close of the domestic market and may also take place on days when the domestic market is closed. In accordance with procedures adopted by the Board of Directors, the Fund applies fair value pricing on equity securities on a daily basis, except for north American, Central American, south American and Caribbean equity securities held in their portfolios, by utilizing the quotations of an independent pricing service, unless the Fund’s Adviser determines that use of another valuation methodology is appropriate. The pricing service uses statistical analyses and quantitative models to adjust local market prices using factors such as subsequent movement and changes in the prices of indices, securities and exchange rates in other markets, in determining fair value as of the time the Fund calculates its net asset values. It is possible that the estimated values may differ significantly from the values that would have been used had a ready market for the investments existed, and such differences could be material. JPMFM and JPMIM are responsible for monitoring developments that may impact Fair Values and discuss and assess Fair Values on an ongoing and at least a quarterly basis with the VC and Board of Directors, as applicable. The appropriateness of Fair Values are assessed based on results of unchanged price review and consideration of macro or security specific events, back testing and broker and vendor due diligence. Valuations reflected in this report are as of the report date. As a result, changes in valuation due to market events and/or issuer-related events after the report date and prior to issuance of the report are not reflected herein. The various inputs that are used in determining the fair value of the Fund’s investments are summarized into the three broad levels listed below. • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input both individually and in the aggregate that is significant to the fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table represents each valuation input as presented on the Schedule of Portfolio Investments ("SOI") (amounts in thousands): Level 1 Level 2 Level 3 Total Quoted prices Other significant observable inputs Significant unobservable inputs Investments in Securities Common Stocks Consumer Discretionary $– $– Consumer Staples – – Energy – – Financials – Health Care – – Industrials – – Information Technology – – Materials – – Telecommunication Services – – Utilities – – Total Common Stocks – Investment Company – – Total Investments in Securities $– There were no significant transfers between Levels 1 and 2 during the period ended September 30, 2012. The following is a summary of investments for which significant unobservable inputs (Level 3) were used in determining fair value (amounts in thousands): Balance as of 06/30/12 Realized gain (loss) Change in unrealized appreciation (depreciation) Net (amortization) accretion Purchases1 Sales2 Transfers intoLevel 3 Transfers out of Level 3 Balance as of 09/30/12 Investments in Securities Common Stocks - Financials $- $- $- $- $- $- 1 Purchases include all purchases of securities and securities received in corporate actions. 2 Sales include all sales of securities, maturities, paydowns and securities tendered in a corporate action. Transfers into, and out of, Level 3 are valued using values as of the beginning of the period. The change in unrealized appreciation (depreciation) attributable to securities owned at September 30, 2012, which were valued using significant unobservable inputs (Level 3), amounted to approximately ($660,000). ITEM 2.Controls and Procedures. (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3(c) under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. (b) There was no change in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3.Exhibits. The certifications required by Rule 30a-2(a) of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JPMorgan Value Opportunities Fund, Inc. By /s/Jeffrey L. Steele Jeffrey L. Steele, President and Principal Executive Officer Date: November 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/Jeffrey L. Steele Jeffrey L. Steele, President and Principal Executive Officer Date: November 28, 2012 By /s/Michael W. Stockton Michael W. Stockton, Principal Financial Officer, Senior Vice President and Treasurer Date: November 28, 2012
